                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

JEFFREY BURTON,

                        Plaintiff,                                         8:19CV119

        vs.
                                                                 ORDER TO SHOW CAUSE

 FUNDMERICA, INC., a California corporation,

                        Defaulted Defendant.


       On December 20, 2019, Chief Judge John M. Gerrard denied Plaintiff’s motion for default
judgment without prejudice because Plaintiff’s damages were not ascertainable on the record before
the Court. (Filing No. 31). Since that date, Plaintiff has taken no further action in this case. Pursuant
to NECivR 41.2, “At any time, a case not being prosecuted with reasonable diligence may be
dismissed for lack of prosecution.” Under the circumstances,


       IT IS ORDERED that Plaintiff is given until March 12, 2020, to show cause why this case
should not be dismissed for failure to prosecute, in the absence of which Plaintiff’s claims may be
dismissed without further notice.


       Dated this 20th day of February, 2020.
                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
